DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1-9 and 12-16, and the cancellation of claims 10-11 are acknowledged by the examiner. 
Applicant’s amendments to the claims have overcome any previous 35 USC 112b rejections. They are therefore withdrawn. 
Claims 1-9 and 12-16 are pending in the application. 
Claims 1-9 and 12-16 are currently under examination. 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.   The amendment to at least claim 1 has changed the scope of the claimed subject matter which has resulted in new grounds of rejection.  However, previously presented prior art references remain applicable in the new grounds of rejection.
Applicant’s arguments: The references Lynn, Maples, Gomes, Kramer, Stark or Reed fails to teach or suggest wherein the electrical contact elements are comprised of metallized adhesive materials.
Examiner’s response: The Kramer reference that was previously used discloses sensing elements 1, 2 comprising of electrically conductive material, such as conductive inks, which is an adhesive that is impregnated with . 
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claims 2-16 recites “Movement restraining device…” in line 1, which should recite “The movement restraining device.” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “skin attachment means” in claim 1. Thus, for claim 1, the phrase “skin attachment means” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (The skin attachment means may comprise a belt member for pulling around the stopper element and the body part to which the stopper element is to be attached. Generally, a stopper element may be attached to skin directly or indirectly, i.e. with intermediate layers being arranged between the stopper element and the skin. The skin attachment means may comprise a layer of adhesive, e.g. a layer of pressure-sensitive adhesive. – Specification page 8) as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2012/0144545 A1) in view of Maples (US 2007/0283966 A1) further in view of Kramer et al. (US 5,280,265).
Regarding claim 1, Lynn discloses a movement restraining device (10) for partially immobilizing a body joint (finger guard 10 partially immobilizes a finger) facilitating rotation of a body part about a joint axis (finger guard 10 facilitates bending of the finger joints; see Figs. 3-5), the restraining device (10) comprising 

b) a second stopper element (14) (see Fig. 6), 
comprising an abutting surface (28) (see Fig. 6; middle segment 14 has edge portion 28);
being arranged, in an adjacency direction, adjacent to the first stopper element (13) (see Fig. 6; middle segment 14 is adjacent to first segment 13); 
being pivotable, relative to the first stopper element (13), about a virtual pivot axis (see Fig. 6; first segment 13 and middle segment 14 pivot with respect to each other at angled gap 32), 
wherein the second stopper element (14) can be pivoted into an abutting pivot position, in which position the abutting surface (28) is in surface contact with the abutment surface (19) (see Fig. 3; when a finger is in a straight position, the first segment 13 and middle segment 14 are in contact with each other via edges 19, 28), the surface contact preventing pivoting in a first pivot direction, while allowing pivoting in a second pivot direction, opposite to the first pivot direction (see Figs. 3-6; when the first segment 13 and middle segment 14 are in contact with each other, they are not able to bend upwardly past the straight line configuration shown in Fig. 3 of when the finger is straight, thus preventing pivoting in a first direction, while first segment 13 and middle segment 14 are able to be downwardly pivoted or bent, as seen in Figs. 4-5, which is a second direction, opposite the first upward direction);
c) skin attachment means (15, 11) for attaching the first stopper element (13) and the second stopper element (14) to skin at the body joint (see Fig. 6; first segment 13 and middle segment 14 come in contact with the skin of the body joint via underlayment 15 and is attached 
Lynn does not disclose a first electrical contact element comprising a metalized adhesive and a second electrical contact element comprising a metalized adhesive, at least one of which is connectable to an indicator device for providing a visual, audible or electronic indication when the first contact element and second contact element are in electrical contact with each other; wherein the first contact element can be brought into electrical contact with the second contact element by pivoting the second stopper element into the abutting pivot position. 
However, Maples teaches an analogous movement restraining apparatus (2) comprising a first electrical contact element (13) and a second electrical contact element (14), at least one of which is connectable to an indicator device (15) for providing a visual, audible, or electronic indication when the first contact element (13) and the second contact element (14) are in electrical contact with each other (see [0022] and Figs. 1-2; emitter 13 and detector 14 are connected together to generate a signal that indicates that emitter 13 and detector 14 are in close proximity to each other, and thus the signal is used to generate a warning from a visual indicator or an audio signal generator or sensory stimulus element 15 on wristband 16) providing to limit the swinging or hinge-like movement of a joint, thereby enabling a person to freely move the joint of the body in a natural way up to a predetermined point where further movement is limited so that the person is made aware of the position of the joint (see [0021]). 

Lynn in view of Maples discloses the invention as discussed above. 
Lynn in view of Maples does not disclose a first electrical contact element comprising a metalized adhesive and a second electrical contact element comprising a metalized adhesive. 
However, Kramer teaches an analogous first electrical contact element (1) and an analogous second electrical contact element (2) wherein a first electrical contact element comprises a metalized adhesive and a second electrical contact element comprises a metalized adhesive (see Fig. 12A-12D and Col. 4 lines 8-32; each sensing element 1, 2 comprises of electrically conductive material, such as conductive inks, which is an adhesive that is impregnated with electrically conducting particles or fibers, such as silver, gold, copper, or nickel, which are all metals, and thus sensing elements 1, 2 each comprises of a metalized adhesive, https://www.sigmaaldrich.com/materials-science/material-science-products.html?TablePage=105272463#:~:text=The%20most%20common%20conductive%20ink
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second electrical contact elements (13, 14 of Maples) in the device of Lynn in view of Maples to comprise of metalized adhesives as taught by Kramer to have provided an improved movement restraining device that provides a substantially linear response to changes in angle (see Col. 4 lines 15-23) which provides more accurate results for a sensing mechanism. 
Regarding claim 2, Lynn in view of Maples further in view of Kramer discloses the invention as in claim 1. Lynn in view of Maples further in view of Kramer further discloses wherein the first contact element (13 of Maples) is comprised in the first stopper element (13 of Lynn), and wherein the second contact element (14 of Maples) is comprised in the second stopper element (14 of Lynn) (as previously modified above, emitter 13 of Maples is arranged on trailing edge 19 of Lynn and thus comprised in the first segment 13 of Lynn, and detector 14 of Maples is arranged on edge portion 28 of Lynn and thus comprised in the middle segment 14 of Lynn; see Fig. 6 of Lynn). 
Regarding claim 3, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. 
Lynn in view of Maples further in view of Kramer does not disclose wherein the first contact element and the second contact element are comprised in the first stopper element or arranged on the first stopper element. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of first contact element 13 of Maples and second contact element 14 of Maples in the device of Lynn in view of Maples further in view of Kramer to have the first contact element 13 of Maples on the top surface trailing edge 19 of Lynn and to have the second contact element 14 of Maples on the bottom surface of trailing edge 19 as taught by Kramer to have provided an improved sensing device that is able to monitor the bending of a joint or hinge (see Col. 1 lines 42-48). 
Regarding claim 4, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Maples further in view of Kramer further discloses wherein the first contact element (13 of Maples) is comprised in the abutment surface (19 of Lynn), or is arranged on the abutment surface (19 of Lynn) (as previously modified above, emitter 13 of Maples is arranged on trailing edge 19 of Lynn). 
Regarding claim 5, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Maples further in view of Kramer further discloses wherein the second contact element (14 of Maples) is comprised in the abutting surface (28 of Lynn), or is arranged on the abutting surface (28 of Lynn) (as previously modified above, detector 14 of Maples is arranged on edge portion 28 of Lynn). 
Regarding claim 6, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Maples further in view of Kramer further discloses wherein the first contact element (13 of Maples) is not in electrical contact with the second contact element (14 of Maples) when the second stopper element (14 of Lynn) is not in the abutting pivot position (as previously modified above, when the middle segment 14 is not in the abutting pivot position, or is bent, the emitter 13 of Maples and the detector 14 of Maples are not in electrical contact, as they are not in close proximity to each other to emit/detect any signals). 
Regarding claim 8, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Maples further in view of Kramer further discloses an indicator device (15 of Maples), electrically connected to the first contact element (13 of Maples) or to the second contact element (14 of Maples) or to both contact elements, operable to provide a visual, audible, or electronic indication when the contact elements are in electrical contact with each other (see [0022] of Maples; as previously modified above, emitter 13 of Maples and detector 14 of Maples generate a signal when they are in communication with each other into a visual indicator, an audio signal generator or other sensory stimulus element 15 of Maples on wristband 16). 
Regarding claim 9, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 8. 
Although Lynn in view of Maples further in view of Kramer does not explicitly disclose wherein the indicator device comprises a light source for providing a visual indication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 13, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. 
Although Lynn in view of Maples further in view of Kramer does not explicitly disclose wherein the contact elements are adapted to be sterilisable by electron beam methods, gamma ray methods, or by methods using ethylene oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that due to the structure and intended use of the emitter 13 of Maples and detector 14 of Maples, it would allow for the contact elements to be sterilized by at least one of the claimed methods either during the manufacturing process, after assembly, or before/after use. 
Regarding claim 15, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 2. Lynn in view of Maples further in view of Kramer further discloses wherein the second contact element (14 of Maples) is comprised in the abutting surface (28 of Lynn), or is arranged on the abutting surface (28 of Lynn) (as previously modified above, detector 14 of Maples is arranged on edge portion 28 of Lynn). 
Regarding claim 16. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Maples further in view of Kramer and Reed (US 2007/0163365 A1).
Regarding claim 7, Lynn in view of Maples further in view of Kramer discloses the invention as discussed in claim 1. 
Lynn in view of Maples further in view of Kramer does not disclose wherein the first and/or the second contact element comprises an electrically conductive polymer or an electrically conductive polymeric film or a metallized polymeric film or a metal film or an electrically conductive coating. 
However, Reed teaches an analogous sensing device (120) comprising an electrically conductive polymer or an electrically conductive polymeric film or a metallized polymeric film or a metal film or an electrically conductive coating (see [0058]; the conductive material is doped with a conductor such as aluminum, tungsten, or copper, thus the conductive material is an electrically conductive coating or metal film) providing to make regions conducting regions for conducting an electrical signal (see [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of emitter 13 and detector 14 of Maples in the device of Lynn in view of Maples further in view of Kramer to be an electrically conductive coating as taught by Reed to have provided an improved sensing device to make regions conducting regions for conducting an electrical signal (see [0058]). 
Claim 1, 8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Gomes (US 5,792,077) further in view of Kramer. 
Regarding claim 1, Lynn discloses a movement restraining device (10) for partially immobilizing a body joint (finger guard 10 partially immobilizes a finger) facilitating rotation of a body part about a joint axis (finger guard 10 facilitates bending of the finger joints; see Figs. 3-5), the restraining device (10) comprising 
a) a first stopper element (13), comprising an abutment surface (19) (see Fig. 6; first segment 13 has a trailing edge 19); 
b) a second stopper element (14) (see Fig. 6), 
comprising an abutting surface (28) (see Fig. 6; middle segment 14 has edge portion 28);
being arranged, in an adjacency direction, adjacent to the first stopper element (13) (see Fig. 6; middle segment 14 is adjacent to first segment 13); 
being pivotable, relative to the first stopper element (13), about a virtual pivot axis (see Fig. 6; first segment 13 and middle segment 14 pivot with respect to each other at angled gap 32), 
wherein the second stopper element (14) can be pivoted into an abutting pivot position, in which position the abutting surface (28) is in surface contact with the abutment surface (19) (see Fig. 3; when a finger is in a straight position, the first segment 13 and middle segment 14 are in contact with each other via edges 19, 28), the surface contact preventing pivoting in a first pivot direction, while allowing pivoting in a second pivot direction, opposite to the first pivot direction (see Figs. 3-6; when the first segment 13 and middle segment 14 are in contact with each other, they are not able to bend upwardly past the straight line configuration shown in Fig. 3 of when the finger is straight, thus preventing pivoting in a first direction, while first 
c) skin attachment means (15, 11) for attaching the first stopper element (13) and the second stopper element (14) to skin at the body joint (see Fig. 6; first segment 13 and middle segment 14 come in contact with the skin of the body joint via underlayment 15 and is attached to the finger via ring holder 11). 
Lynn does not disclose a first electrical contact element comprising a metalized adhesive and a second electrical contact element comprising a metalized adhesive, at least one of which is connectable to an indicator device for providing a visual, audible or electronic indication when the first contact element and second contact element are in electrical contact with each other; wherein the first contact element can be brought into electrical contact with the second contact element by pivoting the second stopper element into the abutting pivot position. 
However, Gomes teaches an analogous movement restraining device (10) wherein a first electrical contact element (36, 38) and a second electrical contact element (26) (generating unit 36 and receiving arrangement 38 make up a first electrical contact element and are situated in carrying arm 12, and reflector 26 is situated within internal cavity 37 of receiving arm 14; see Col. 2 lines 43-48), at least one of which is connectable to an indicator device (40) for providing a visual, audible or electronic indication when the first contact element (36, 38) and second contact element (26) are in electrical contact with each other (see Col. 3 lines 64-67 et seq. Col. 4 lines 1-10 and Col. 6 lines 11-32; first electrical contact element 36, 38 is connectable to power unit 58 and thus to alarm 40, which is an indicator device as it provides audio, video, etc. signals, when first contact element 36, 38 and reflector 26 are in electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a top surface of the trailing edge 19 of Lynn with a generating unit 36, receiving arrangement 38, power unit 58, and alarm 40 as taught by Gomes and to have modified a surface of edge portion 28 of Lynn with a reflector 26 as taught by Gomes to have provided an improved movement restraining device that provides an alarm for a user to stop the exercise or flexion of a joint when necessary (see Col. 10 lines 26-42). 
Lynn in view of Gomes further discloses a first electrical contact element (36, 38 of Gomes) and a second electrical contact element (26 of Gomes), at least one of which is connectable to an indicator device (40 of Gomes) for providing a visual, audible or electronic indication when the first contact element (36, 38 of Gomes) and second contact element (26 of Gomes) are in electrical contact with each other (see Col. 3 lines 64-67 et seq. Col. 4 lines 1-10 and Col. 6 lines 11-32 of Gomes; as previously modified, first electrical contact element 36, 38 of Gomes is connectable to power unit 58 and thus to alarm 40 of Gomes, which is an indicator device as it provides audio, video, etc. signals, when first contact element 36, 38 of Gomes and reflector 26 of Gomes are in electrical contact or communication with each other); wherein the first contact element (36, 38 of Gomes) can be brought into electrical contact with the second 
Lynn in view of Gomes does not disclose a first electrical contact element comprising a metalized adhesive and a second electrical contact element comprising a metalized adhesive. 
However, Kramer teaches an analogous first electrical contact element (1) and an analogous second electrical contact element (2) wherein a first electrical contact element comprises a metalized adhesive and a second electrical contact element comprises a metalized adhesive (see Fig. 12A-12D and Col. 4 lines 8-32; each sensing element 1, 2 comprises of electrically conductive material, such as conductive inks, which is an adhesive that is impregnated with electrically conducting particles or fibers, such as silver, gold, copper, or nickel, which are all metals, and thus sensing elements 1, 2 each comprises of a metalized adhesive, https://www.sigmaaldrich.com/materials-science/material-science-products.html?TablePage=105272463#:~:text=The%20most%20common%20conductive%20ink,electrical%20conductivities%20on%20plastic%20substrates.) providing a substantially linear response to changes in angle (see Col. 4 lines 15-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second electrical contact elements (36 + 38, 26 of Gomes) in the device of Lynn in view of Gomes to comprise of metalized adhesives as taught by Kramer to have provided an improved 
Regarding claim 8, Lynn in view of Gomes further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Gomes further in view of Kramer further discloses an indicator device (40 of Gomes), electrically connected to the first contact element (36, 38 of Gomes) or to the second contact element (26 of Gomes) or to both contact elements, operable to provide a visual, audible or electronic indication when the contact elements are in electrical contact with each other (as previously modified above, alarm 40 of Gomes is electrically connected to transistor 54 of Gomes, which is the receiving arrangement 38 of Gomes, to provide an audio, video, etc. signal or indication when contact elements are in electrical contact with each other). 
Regarding claim 12, Lynn in view of Gomes further in view of Kramer discloses the invention as discussed in claim 8. Lynn in view of Gomes further in view of Kramer further discloses wherein the indicator device (40) is arranged inside a cavity (32 of Lynn) formed by the first (13 of Lynn) or second stopper element (14 of Lynn) (see Fig. 6 of Lynn; as previously modified, alarm 40 of Gomes is located on the top surface of trailing edge 19 of Lynn, which is where first obliquely angled gap 32 of Lynn is located, and gap 32 of Lynn is a cavity as it is a hollow space formed by first segment 13 of Lynn and middle segment 14 of Lynn). 
Regarding claim 14, Lynn in view of Gomes further in view of Kramer discloses the invention as discussed in claim 1. Lynn in view of Gomes further in view of Kramer further discloses wherein the contact elements (36 + 38, 26 of Gomes) are contacts of a transistor (54 of Gomes) (see Fig. 18 of Gomes and Col. 6 lines 11-32; as previously modified, the generating .  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Gomes further in view of Kramer and Stark et al. (US 6,515,593 B1).
Regarding claim 9, Lynn in view of Gomes further in view of Kramer discloses the invention as discussed in claim 8. 
Lynn in view of Gomes further in view of Kramer does not disclose wherein the indicator device comprises a light source for providing a visual indication. 
However, Stark teaches an analogous movement restraining device (2”) with an analogous indicator (10”) wherein the indicator (10”) device comprises a light source for providing a visual indication (see Col. 23 lines 29-35 and Col. 24 lines 32-37; control unit 10” is the power unit, which comprises a visual alarm, which would take the form of a flashing indicator or the like on display 89, which is a visual indication) providing to summon or alert a patient by use of an audible, palpable and/or a visual alarm (see Col. 24 lines 32-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power unit 58 and alarm 40 of Gomes in the device of Lynn in view of Gomes further in view of Kramer as the alarm 40 of Gomes is capable of generating a video or visual signal (see Col. 6 lines 55-61) to comprise a light source like a display for providing a visual indication as taught by Stark to have provided an improved . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786